DETAILED ACTION
Status of Claims:
Claims 1-18 are pending.
Claims 1, 2, 6-9, and 11 are amended.
Claims 15-18 are new.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/07/2022 have been fully considered but they are not persuasive. The applicant argues that Latschbacher is not a citable references because there is no evidence that it was a printed publication or available to the public before the effective filing date of the instant invention. This argument is not persuasive because Latschbacher, in addition to having a May 2017 on the reference itself it indicated as having a publishing year of 2017, which precedes the effective filing date of the instant invention (see Bibliothek, pg. 1, last line, English machine translation provided).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 9, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 2, 8, and 9:
	The claims refer to “a portion of the first wastewater” however claim 1, from which they depend already refers to “a portion of the first wastewater”. Therefore it is not clear if this is the same portion or a different portion.	

Regarding Claim 11:
	The claim refers to “a portion of the first wastewater” in line 3. This limitation renders the claim indefinite because there is already antecedent basis for the portion of the first wastewater. Therefore it is not clear if this is the same portion or an additional portion. 

Regarding Claim 15:
	The claim states “comprising shortcut nitrogen removal.” It is not clear if this is an additional step or further limiting the treatment occurring in the activated sludge process of the membrane aerated biofilm process. For the purpose of examination this limitation will be interpreted as limiting the process in the MABR (see para. 0024, applicant’s specification).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 10, 12, 13, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latschbacher, “Evaluation of N2O emissions of MABR treating SDE”.

Regarding Claim 1:
	Latschbacher teaches the process for treating wastewater comprising the steps of, a) treating a first wastewater by way of an activated sludge process (water treated in first stage aeration tank) (see pg. 8 fig. 1); b) pre-treating a second wastewater (SDE) with a membrane aerated biofilm (MABR to treat SDE, nitration step is replaced with MABR) (see pg. 7, pg. 8 fig. 1) to produce an effluent with reduced ammonia concentration (ammonia is reduced) (see pg. 25, table 2); c) treating the effluent with reduced ammonia concentration in the activated sludge process (see pg. 87, fig. 1), wherein the second wastewater comprises one or more of (i) a higher concentration of ammonia than the first wastewater, (ii) a liquid fraction of one or more sludges (sludge dewatering effluent) (see pg. 6, first paragraph) and (iii) a portion of the first wastewater. 

Regarding Claim 4:
	Latschbacher teaches the process of claim 1 wherein the second wastewater comprises a liquid fraction of anaerobic digester sludge (see pg. 8, fig. 1).

Regarding Claim 5:
	Latschbacher teaches the process of claim 4 wherein the anaerobic digester sludge is produced by digestion of one or both of primary sludge and waste activated sludge produced in the activated sludge process (sludge from primary clarifier and intermediate treatment) (see pg. 8, fig. 1).

Regarding Claim 7:
	Latschbacher teaches the process of claim 1 wherein pre-treating the second wastewater with the membrane aerated biofilm comprises treating the second wastewater a batch process to about the point of material alkalinity depletion (maintain a loading rate until pH reaches around 6.3) (see pg. 19).

Regarding Claim 10:
	Latschbacher teaches the process of claim 1 comprising monitoring one or more of alkalinity, pH, and membrane exhaust oxygen concentration in step b) (pH is measured) (see pg. 16).

Regarding Claim 12:
	Latschbacher teaches the system for treating wastewater comprising, a) a membrane aerated biofilm reactor (MABR) having an inlet and an outlet (see pg. 13, fig, 6); b) an activated sludge system (aeration tanks in combination with intermediate tank primary and secondary clarifier) having an inlet, an effluent outlet and one or more sludge outlets (see pg. 8 fig, 1); c) a solid-liquid separation unit having an inlet and a liquid fraction outlet (sludge dewatering) (see fig. 1), wherein d) the outlet from the MABR is connected to the activated sludge system (nitrification reactor of fig. 1 is preplaced by the MABR, influent into the MABR is the SDE) (see pg. 13, 3rd paragraph); e) the inlet of the solid liquid separation unit is connected to the one or more sludge outlets directly or via an anaerobic digester (see pg. 8, fig. 1); and, f) the liquid fraction outlet of the solid-liquid separation unit connected to the inlet of the MABR (nitrification reactor replaced with MABR) (see pg. 8, fig. 1).

Regarding Claim 13:
	Latschbacher teaches the system of claim 12 wherein the MABR further comprises a pH meter or oxygen concentration meter (clarifier is part of MABR, electrode to measure pH) (see pg. 16 4th paragraph).
Regarding Claim 15:
	Latschbacher teaches the process of claim 1 comprising shortcut nitrogen removal (nitritation) (see Abstract and 1. Introduction: second paragraph).

Regarding Claim 16:
	Latschbacher teaches the process of claim 15 comprising nitritation with the membrane aerated biofilm (nitritation in SDE) and de-nitritation (in WWTP) or deammonification with the membrane aerated biofilm or in the activated sludge process (see pg. 8, second paragraph).

Regarding Claim 18:
	Latschbacher teaches the process of claim 1 wherein the effluent with reduced ammonia concentration has a pH of 6.5 or less (around 6.3) (see pg. 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kos (USPN 5,811,009) in view of Latschbacher, “Evaluation of N2O emissions of MABR treating SDE”.

Regarding Claim 1:
	Kos teaches the process for treating wastewater comprising the steps of, a) treating a first wastewater by way of an activated sludge process (aeration tank 56) (see col. 5 lines 45-47, fig. 2); b) pre-treating a second wastewater with nitrification treatment (sidestream nitrification process) (see col. 2 lines 19-26, fig. 2) to produce an effluent with reduced ammonia concentration (effluent ammonia is reduced) (see col. 9 table 2); c) treating the effluent with reduced ammonia concentration in the activated sludge process (see fig. 1), wherein the second wastewater comprises one or more of (i) concentration of ammonia than the first wastewater (ii) a liquid fraction of one or more sludges (high ammonia, dewatering liquid) (see col. 4 lines 50-53, fig. 2) and (iii) a portion of the first wastewater.
	Kos does not teach that the sidestream treatment is a membrane aerated biofilm.
	Latschbacher teaches pre-treating a second wastewater (SDE) with a membrane aerated biofilm (MABR to treat SDE) (see pg. 7, pg. 8 fig. 1) to produce an effluent with reduced ammonia concentration (ammonia is reduced) (see pg. 25, table 2).
	Kos and Latschbacher are analogous inventions in the art of treating high ammonia side streams. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified nitrification treatment of Kos of the MABR of Latschbacher because it allows the treatment of the sidestream with reduced aeration requirements and emissions of N2O (see Latschbacher pg. 6), and Kos is open to the use of any conventional process (see col. 5 lines 13-15).

Regarding Claim 2:
	Kos, as previously modified, teaches the process of claim 1 further comprising treating a portion of the first wastewater with the membrane aerated biofilm without first treating the portion of the first wastewater in the activated sludge process (dilute with influent wastewater) (see Kos col. 5 lines 16-22, fig, 2).

Regarding Claim 3:
	Kos, as previously modified, teaches the process of claim 1 wherein the second wastewater comprises a liquid fraction of one or both of primary sludge and waste activated sludge produced in the activated sludge process (dewatering liquid is liquid fraction from both primary and waste activated sludge after digestion) (see Kos fig. 2).

Regarding Claim 4:
	Kos, as previously modified, teaches the process of claim 1 wherein the second wastewater comprises a liquid fraction of anaerobic digester sludge (dewatering liquid) (see Kos fig. 2).

Regarding Claim 5:
	Kos, as previously modified, teaches the process of claim 4 wherein the anaerobic digester sludge is produced by digestion of one or both of primary sludge and waste activated sludge produced in the activated sludge process (see Kos, fig. 2).

Regarding Claim 6:
	Kos, as previously modified, teaches the process of claim 1 wherein the second wastewater has 400 to 2,000 mg/L of ammonia prior to dilution prior to blending, if any, with a portion of the first wastewater of another lower ammonia-high alkalinity dilution water (see Kos col. 4 lines 50-52). Given that the prior art range of 400 to 2,000 mg/L overlaps the claimed range of 1,000 mg/l or more a prima facie case of obviousness exists and one skilled in the art would have found it obvious to have a second wastewater with 1,000 mg/L or more ammonia, prior to dilution.

Regarding Claim 7:
	Kos, as previously modified, teaches the process of claim 1.
	Kos does not explicitly teach wherein pre-treating the second wastewater with the membrane aerated biofilm comprises treating the second wastewater in a batch process to about the point of material alkalinity depletion. 
	Latschbacher teaches the second wastewater is treated in a batch process to about the point of material alkalinity depletion (maintain a loading rate until pH reaches around 6.3) (see pg. 19).
	It would have been obvious to one skilled in the art to treat the second wastewater for the duration indicated in Latschbacher because it is sufficient to treat the water and Kos is open to any conventional nitrification treatment.

Regarding Claim 8:
	Kos, as previously modified, teaches the process of claim 1 comprising treating a portion of the first wastewater with the membrane aerated biofilm without first treating the portion of the first wastewater in the activated sludge wherein the portion is sufficient to allow the ammonia in the second wastewater to be nitrified without alkalinity depletion (the sidestream is diluted and carbonate is added, therefore alkalinity depletion is not reached) (see Kos col. 5 lines 16-35).

Regarding Claim 9:
	Kos, as previously modified teaches process of claim 1 comprising treating a portion of the first wastewater with the membrane aerated biofilm without first treating the portion of the first wastewater in the activated sludge process wherein the portion is sufficient to produce a combined wastewater having at least about 1 mol alkalinity per mol of ammonia (about mg of CaCO3 per mg of ammonia, as this alkalinity is reached the amount of first wastewater added is sufficient to achieve it) (see Kos col. 5 lines 16-35).
	Kos does not teach about 2 mol of alkalinity per mol of ammonia. Kos further teaches that alkalinity is consumed by the process so it needs to be added, therefore one skilled in the art would have found it obvious to adjust the amount to alkalinity and use at least 2 mol alkalinity per mol ammonia. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re
Boesch, 205 USPQ 215 (CCPA 1980) MPEP § 2144.05, II.). Further the applicant has not shown any significance or unexpected results associated with 2 mol of alkalinity per mol of ammonia.  

Regarding Claim 10:
	Kos, as previously modified, teaches the process of claim 1 comprising monitoring one or more of alkalinity, pH, and membrane exhaust oxygen concentration in step b) (pH is controlled, therefore it is monitored) (see Kos col. 5 lines 30-31). 

Regarding Claim 11:
	Kos, as previously modified, teaches the process of claim 1.
	Kos does not explicitly teach selecting (a) a duration of a batch in a batch process with the membrane aerated biofilm or (b) a ratio of the first wastewater to second wastewater when a portion of the first wastewater is treated with the membrane aerated biofilm, based on a measurement of pH or membrane exhaust oxygen concentration. Kos further teaches that nitrification rate is dependent on pH (see col. 5 lines 30-31) and temperature (see col. 10 lines 23-30, table 3) and that influent wastewater (first wastewater) is added to cool (adjust the temperature) of the high ammonia concentrate (second wastewater). As Kos measure the pH and adjusts the ratio of first wastewater to second wastewater the selection is made based on the measurement of pH.

Regarding Claim 12:
	Kos teaches the system for treating wastewater comprising, a) a nitrification treatment zone having an inlet and an outlet (nitrification zone 13) (see col. 5 lines 16-20, fig. 2); b) an activated sludge system having an inlet, an effluent outlet and one or more sludge outlets (primary settling tank, aeration tank, and secondary settling tank) (see col. 5 lines 38-60, fig. 2); c) a solid-liquid separation unit having an inlet and a liquid fraction outlet (sludge dewatering station 72) (see col. 6 lines 2-4), wherein d) the outlet from the MABR is connected to the activated sludge system (see fig, 2); e) the inlet of the solid liquid separation unit is connected to the one or more sludge outlets directly or via an anaerobic digester (see fig, 2); and, f) the liquid fraction outlet of the solid-liquid separation unit connected to the inlet of the MABR (see fig, 2).
	Kos does not teach that the nitrification treatment is a membrane aerated biofilm reactor (MABR).
	Latschbacher teaches nitrification treatment is with membrane aerated biofilm reactor (MABR to treat SDE) (see pg. 7, pg. 8 fig. 1). 
	Kos and Latschbacher are analogous inventions in the art of treating high ammonia side streams. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified nitrification treatment of Kos of the MABR of Latschbacher because it allows the treatment of the sidestream with reduced aeration requirements and emissions of N2O (see Latschbacher pg. 6), and Kos is open to the use of any conventional process (see col. 5 lines 13-15).

Regarding Claim 13:
	Kos, as previously modified, teaches the system of claim 12 wherein the MABR further comprises a pH meter or oxygen concentration meter (pH is controlled, therefore there is a pH meter) (see Kos col. 5 lines 29-31).

Regarding Claim 14:
	Kos, as previously modified, teaches the system of claim 12 wherein the inlet of the MABR is further connected to a source of non-biologically treated sewage (outlet from settling tank, line 86) (see Kos fig. 2).

Regarding Claim 17:
	Kos, as previously modified, teaches the process of claim 1 wherein pre-treating the second wastewater with the membrane aerated biofilm comprises adding alkalinity to the second wastewater (chemicals for alkalinity control added to side stream) (see Kos fig. 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        7/22/2022